             Case 19-58437-sms                      Doc          Filed 04/03/20 Entered 04/03/20 07:58:02                         Desc Main
                                                                 Document      Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1         Edward Eugene Beavers, Sr

  Debtor 2

 United States Bankruptcy Court for the: Northern District of Georgia

 Case number :      19-58437-sms



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               Wilmington Savings Fund Society, FSB, doing business Court claim no.                                                           6
     creditor:             as Christiana trust, not in its individual capacity, but (if known):
                           solely as trustee for Bronze Creek Title Trust 2014-WFB1
     Last 4 digits of any number                                                                    Date of payment change:                   05/01/2020
     you use to identify the debtor's                                    3756                       Must be at least 21 days after date of
     account:                                                                                       this notice

                                                                                                    New total payment:                        $1,368.11
                                                                                                    Principal, interest, and escrow, if any


Part 1:       Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $327.48                             New escrow payment: $196.68



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]     No
      [ ]     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                     a notice is not attached, explain why:

                       Current interest rate:                                   New interest rate:
                       Current Principal and interest payment:                  New principal and interest payment:



Part 3:       Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
      [X]     No
      [ ]     Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                     agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                           Current mortgage payment:                                     New mortgage payment:




Official Form 410S1                                                 Notice of Mortgage Payment Change                                            page 1
            Case 19-58437-sms                         Doc         Filed 04/03/20 Entered 04/03/20 07:58:02                             Desc Main
                                                                  Document      Page 2 of 6
Debtor 1 Edward Eugene Beavers, Sr                                                  Case number (if known)              19-58437-sms
                First Name              Middle Name          Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


           /S/ Christopher Giacinto                                                                        04/03/2020
                                                                                           Date
    Signature



Print:                       Christopher Giacinto                               Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                  Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                  Notice of Mortgage Payment Change                                             page 2
       Case 19-58437-sms       Doc     Filed 04/03/20 Entered 04/03/20 07:58:02           Desc Main
                                       Document      Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties
                                                                                                   3rd
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

April, 2020.



                                                    /S/ Christopher Giacinto

                                                    ___________________________________
                                                    CHRISTOPHER GIACINTO
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                              page 3
         Case 19-58437-sms     Doc   Filed 04/03/20 Entered 04/03/20 07:58:02   Desc Main
                                     Document      Page 4 of 6

                               SERVICE LIST (CASE NO. 19-58437-sms)

Debtor
Edward Eugene Beavers, Sr
1077 Athena Ct
Acworth, GA 30101

Attorney
Emily Camille Allen
The Semrad Law Firm
Suite 300
235 Peachtree Street NE
Atlanta, GA 30303


Vincent Paul Leibbrandt
Semrad Law
Suite 300
235 Peachtree Street NE
Atlanta, GA 30303




Trustee
Mary Ida Townson
Chapter 13 Trustee
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303




Official Form 410S1                  Notice of Mortgage Payment Change                      page 4
Case 19-58437-sms   Doc   Filed 04/03/20 Entered 04/03/20 07:58:02   Desc Main
                          Document      Page 5 of 6
Case 19-58437-sms   Doc   Filed 04/03/20 Entered 04/03/20 07:58:02   Desc Main
                          Document      Page 6 of 6
